Citation Nr: 0014427	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  97-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyositis 
of the right shoulder trapezius and supraspinatus muscles, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to a compensable evaluation for a tear and 
calcification of the supraspinatus tendon of the left 
shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1944 to August 1946.  

2.  On May 22, 2000, the Board of Veterans' Appeals (Board) 
was notified that the veteran died on April [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1999).


ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

